PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Grzegorz MalewiczAlabastrowa 56Kielce 25753 PL POLAND


In re Application of	:	
	MALEWICZ, GRZEGORZ	:	DECISION ON PETITION 
Application No. 16/274,424	:	UNDER 37 C.F.R. 1.181 
Filed: February 13, 2019	:	
For:	METHOD AND AN APPARATUS FOR	:	
	SEASRCHING OR COMPARING SITES 	:
         USING ROUTES OR ROUTE LENGTHS            :
         BETWEEN SITES AND PLACES WITHIN A     :
         TRANSPORATION SYSTEM	                               :


This is a decision on the petition under 37 CFR 1.181 filed April 13, 2021 requesting to recuse the examiner from the instant application.

The petition is DISMISSED.  

Background
A review of the application file shows that:
January 29, 2021, a Non-Final Office action was mailed.
February 15, 2021, a response and amendments were filed.
March 10, 2021, a Final Office action was mailed.
March 19, 2021, Applicant filed an After Final response.
April 9, 2021, an Advisory Action was mailed.
April 13, 2021, Applicant filed a second After Final response.
May 4, 2021, a second Advisory Action was mailed.
May 7, 2021, Applicant initiated interview summary was issued for an interview conducted on May 6, 2021.
May 26, 2021, Applicant filed a third After Final response.
June 4, 2021, Applicant initiated interview summary was issued for an interview conducted on June 3, 2021.
June 4, 2021, the instant petition was filed.
June 14, 2021, a third Advisory Action was mailed.
August 9, 2021, a Notice of Appeal Brief was filed.

Applicable Regulations, Manual of Patent Examining Procedure and Notice Sections

In re Arnott, 19 USPQ2d 1049, 1052 (Comm'r Pat. 1991)
Petitioner is not entitled to choose his or her examiner, Supervisory Patent Examiner, or other deciding official.

In re Ovshinsky, 24 USPQ2d 1241, 1251-1252 (Comm'r Pats. 1992)
A petitioner seeking transfer of his or her application to a new examiner must demonstrate improper conduct amounting to bias or the appearance of bias on the part of the examiner.

Lear, Inc. v. Adkins, 395 U.S. 653, 670 (1969)
Reasonable people can disagree as to whether a given claim is patentable and on what basis.

Rule 1.3    Business to be conducted with decorum and courtesy.
Applicants and their attorneys or agents are required to conduct their business with the United States Patent and Trademark Office with decorum and courtesy. Papers presented in violation of this requirement will be submitted to the Director and will not be entered. A notice of the non-entry of the paper will be provided. Complaints against examiners and other employees must be made in correspondence separate from other papers.

713.01(IV)    Scheduling and Conducting an Interview
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The examiner should not hesitate to state, when appropriate, that claims presented for discussion at an interview would require further search and consideration. Nor should the examiner hesitate to conclude an interview when it appears that no common ground can be reached or when it becomes apparent that the application requires further amendment or an additional action by the examiner. However, the examiner should attempt to identify issues and resolve differences during the interview as much as possible…
It is the responsibility of all participants to see that the interview is not extended beyond a reasonable period, usually 30 minutes. It is the duty of the primary examiner to see that an interview is not extended beyond a reasonable period…
During an interview with a pro se applicant (i.e., an applicant who is prosecuting his or her own case and is not familiar with Office procedure), the examiner may make suggestions that will advance the prosecution of this case; this lies wholly within the examiner’s discretion. Excessive time, however, should not be allowed for such interviews (emphasis added).

713.09	 Interviews Between Final Rejection and Notice of Appeal

Normally, one interview after final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal… Such an interview may be granted 
A second or further interview after a final rejection may be held if the examiner is convinced that it will expedite the issues for appeal or disposal of the application.
1204.02    Pre-Appeal Brief Review Request and Conference Pilot Program
Upon receipt of a properly filed request, a supervisor will designate a panel of appropriate reviewers to review the appellant's remarks and the examiner's rejections. The panel will include at least a supervisor and the examiner of record and will have the authority to reopen prosecution if appropriate. The appellant will not be permitted to attend the review and no interviews will be granted prior to issuance of the pre-appeal brief review decision. 

DISCUSSION AND ANALYSIS

In the petition filed on June 4, 2021, petitioner argues that: 

A) The examiner and the supervisor are biased against the application and acted improperly during an interview on June 3, 2021. Petitioner alleges that the examiner escaped from the interview, in order to avoid a reasoned discussion with regard to the rejection made in the final Office action. In addition, petitioner states that the examiner and the petitioner have discussions and disagreements over a number of issues on claim interpretations and the prior art. Furthermore, petitioner argues that the examiner refused to specifically point out to the disclosure of the prior art. Moreover, “…During the interview, the Supervisor justified the escape of the Examiner by stating that the interview time was finished. However, the interview lasted at least 10 more minutes after the escape of the Examiner…the applicant was unaware of any time limit on the duration of the interview”.
	
B) “…the applicant intends to file a request for a New Pre-Appeal Brief Conference Pilot Program…The applicant requests that neither the Examiner nor the Supervisor, nor their friends nor family members, be included in the panel of examiners, for obvious reasons explained above”.

In response to arguments (A)-(B) above:

In regards to petitioner’s request for removal of the examiner from the proceeding of the instant application, a petitioner is not entitled to choose his or her examiner, Supervisory Patent Examiner, or other deciding official. See ln re An1ou, l 9 USPQ2d 1049, 1052 (Comm'r Pat. l See In re Ovshinsky, 24 USPQ2d 1241, 1251-1252 (Comm’r Pats. 1992). The record of the instant application does not indicate improper conduct amounting to bias or the appearance of bias on the part of the examiner so as to warrant directing the Technology Center Director to transfer the above-identified application to a new examiner. 

The Office actions in the above-identified application have been reviewed and are consistent with Office actions in which there is disagreement between the applicant and the examiner on the patentability of the claims. The Office action in the above-identified application do not contain language that is disparaging to petitioner or the invention (beyond the language customary to an Office action containing a rejection of the claims) or is unprofessional. Reasonable people can disagree as to whether a given claim is patentable and on what basis See Lear, Inc. v. Adkins, 395 U .S, 653, 670 Cl 969). A mere difference of opinion between the examiner and the petitioner as to the patentability of one or more claims does not evidence bias or lack of understanding on the part of the examiner or improper conduct on the part of the examiner, much less that his replacement is warranted. 

Petitioner’s allegations regarding an interview on June 3, 2021 have been carefully reviewed; however, petitioner’s allegations are not persuasive.  There is insufficient evidence of bias or improper conduct therein on the part of the examiner that would warrant replacing him with another, or transferring the application for examination. The alleged improprieties cited by petitioner (e.g., presenting rejections or claim interpretation with which petitioner disagrees during interviews) are not improper conduct on the part of the examiner or the supervisor, nor is there any evidence of bias or the appearance of bias on behalf of the examiner or the supervisor, but instead are clear disagreement over patentability of the claims pending in this application. It is general policy, when conducting interviews that the examiner may “conclude an interview when it appears that no common ground can be reached… that the interview is not extended beyond a reasonable period, usually 30 minutes. It is the duty of the primary examiner to see that an interview is not extended beyond a reasonable period.” (See MPEP § 713.01(IV)) In review of the evidence presented by the petitioner, there appear to be no common ground between the examiner and the petitioner during the interview. Therefore, the examiner and the supervisor have acted appropriately in accordance to the Office’s policies. In addition, note that the examiner has been conducted two interviews after final Office action. Thus, there is no appearance of bias towards applicant by the examiner. 

With respect to the disagreement regarding the rejections under 35 U.S.C.103 and 35 U.S.C. 101, the review of the propriety of a rejection per se (and its underlying reasoning) is by way of an appeal as provided by 35 U.S.C. 9 134 and 37 CFR 41.31, and not by way of petition under 37 CFR 1.l81, even if a petitioner frames the issues as concerning procedure versus the merits. Please see MPEP 1002 for matters that are considered petitionable, and MPEP 1200 for matters that are appealable. 





CONCLUSION

	For the reasons stated above, the record of the instant application does not indicate improper conduct amounting to bias, prejudice, or the appearance of bias on the part of the examiner, so as to warrant transfer of the above-identified application to a new examiner. The petitioner has failed to adequately demonstrate bias or the appearance of bias towards applicant by the examiner or the supervisor. Thus, the petition is hereby DISMISSED.  

Any questions concerning this decision should be directed to Shadi Baniani, Quality Assurance Specialist, at (571) 270-5745.




/JAMES P TRAMMELL/_________________________
James P. Trammel, Director
Patent Technology Center 3600
(571) 272-6712

/SB/SK/:  08/18/2021